Citation Nr: 1133666	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  07-31 361A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a right knee disorder claimed as secondary to left knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Counsel



INTRODUCTION

The Veteran served on active duty from June 1951 to May 1955.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, in which the RO declined to reopen a claim for service connection for a left knee disorder, which the RO identified as "left knee degenerative arthritis, also claimed as left knee prepatellar bursitis."  In that rating decision the RO also denied service connection for a right knee disorder, claimed as secondary to the left knee disorder.

In the Veteran's substantive appeal, VA Form 9, submitted in October 2007, he requested a hearing before the Board at a local RO.  The RO notified the Veteran of a hearing scheduled to be held in July 2011, however, he failed to report for that hearing and has not subsequently requested that the hearing be rescheduled.  Therefore, the Veteran's request for a hearing before the Board is considered withdrawn.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In the decision below, the Board reopens the Veteran's claim for service connection for a left knee disorder.  The Veteran's reopened claim for service connection for a left knee disorder, and his claim for service connection for a right knee disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a September 2004 rating decision, the RO denied the Veteran's claim for service connection for a left knee disorder; the Veteran was notified of the decision and of his appellate rights but he did not initiate an appeal.

2.  The evidence received since the September 2004 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for a left knee disorder.  


CONCLUSIONS OF LAW

1.  The RO's September 2004 rating decision that denied service connection for a left knee disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).

2.  The evidence received since the September 2004 rating decision is new and material and the requirements to reopen the Veteran's claim for service connection for a left knee disorder have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim and that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b).  

VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection, so that VA must provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

In this decision, the Board reopens the claim for service connection for a left knee disorder, and remands that reopened claim to the AOJ for further development.  Thus, no further discussion of VA's duty to notify or assist is necessary regarding those claims. 

Petition to Reopen Claim

Underlying the appealed petition to reopen the claim for service connection for a left knee disorder, the Veteran is seeking entitlement to service connection for that disorder.  Prior to the present petition to reopen on appeal, the claim for service connection for a left knee disorder has previously been denied by the RO in several decisions, from which the Veteran did not appeal.  Most recently the RO declined to reopen the claim in a September 2004 rating decision. 

A claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision; and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c).  If not perfected within the allowed time period, rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).

The appellant failed to perfect a timely appeal from the September 2004 rating decision; therefore, that decision became final as to the claimed left knee disorder.  38 U.S.C.A. § 7105(b) and (c).  Thus, there is a prior final decision on this matter, and before reaching the underlying claim of entitlement to service connection on the merits, the Board must first determine that new and material evidence has been presented in order to establish its jurisdiction to review the merits of the previously denied claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  The preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Id.

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim." See 38 U.S.C.A. § 7105(c) and Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  With claims to reopen, "new" evidence is defined as evidence not previously submitted to agency decision makers; and "material" evidence is defined as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claims sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim, in the final sentence of 38 C.F.R. § 3.156(a), does not create a third element in the reopening process, but is a component of the question of what is new and material evidence, rather than a separate determination to be made if evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen).  

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim".  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id., see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

In deciding whether to reopen a claim, VA is required to first review for its newness and materiality the evidence submitted by a claimant since the last final disallowance of a claim on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).  Evidence received after the last final disallowance is presumed credible for the purposes of reopening a claim unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The evidence available and on file at the time of the September 2004 rating decision included statements from the Veteran, service treatment records, and private treatment records.  In the September 2004 rating decision the RO declined to reopen the claim for service connection for a left knee disorder, on the essential basis that there was no evidence of an etiological nexus between a left knee injury in service, and the currently diagnosed left knee disorder.  

Notably, at the time of the September 2004 rating decision, the claims file contained no evidence of a current knee disorder other than that contained in a November 1974 private operative report showing the Veteran underwent surgery at that time for a diagnosed prepatellar bursa, left knee.  There were no subsequent medical records on file at the time of the September 2004 rating decision to show the Veteran then had a diagnosis of a current left knee disorder.  The 1974 diagnosis of prepatellar bursa, left knee, is not found to be part of any current left knee diagnosis shown in the medical records since September 2004. 

The evidence received since the September 2004 rating decision and added to the claims file includes statements from the Veteran and additional subsequently received VA treatment records dated from 2003 to 2007.  The VA treatment records show a July 2006 diagnosis on X-ray examination of mild grade 2 degenerative osteoarthritic changes of the left knee with evidence of joint effusion.   A report of an August 2006 VA consultation shows that the Veteran was diagnosed with degenerative arthritis of the left knee.  More recent VA treatment records contain problem lists that include arthritis, degenerative, and knee injury, as current problems.

In summary, at least some of the evidence received since the September 2004 rating decision pertains to the claimed left knee disorder and was not available at the time of the prior final decision in September 2004.  Specifically, at the time of the September 2004 rating decision there was no evidence of a current left knee disorder diagnosed as degenerative arthritis of the left knee.  Therefore, at least some of the evidence received since the last final decision is not redundant or cumulative of the evidence available at the time of the September 2004 rating decision.  

Further, the Veteran has essentially attested as to a continuity of relevant symptoms since an injury during service; and since the September 2004 rating decision he has continued to assert this material fact.  Indeed, this has been the essential basis of a number of claims the Veteran has made for VA benefits over the years since 1975.  The new evidence includes a diagnosis of a left knee disorder.  The new medical evidence, in combination with evidence previously available, supports the Veteran's assertions of a continuity of left knee symptoms since service.  The Veteran is certainly competent to attest to symptoms he is capable of perceiving.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he has personal knowledge).  

Those reports by the Veteran are presumed credible for the purposes of reopening the claim as they are not shown to be inherently false or untrue, or beyond the competence of the Veteran to make them.  See Justus, 3 Vet. App. at 513.  Further, in Shade, the Court held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  The Board finds that the claim on appeal is such a case. 

In sum, at least some of the additional evidence received since the last final decision relates to unestablished facts necessary to substantiate the Veteran's claim; that is, the additional evidence relates to the question of whether there is a present a left knee disorder and relates to the question of whether there is evidence of an etiological nexus to service.  Such evidence is neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim, as there was no evidence at that time of a left knee disorder as currently diagnosed, degenerative arthritis of the left knee, and as such, the new evidence raises a reasonable possibility of substantiating the claim on appeal.  Id.  As such, the claim on appeal for service connection for a left knee disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).  
 

ORDER

New and material evidence has been received to reopen service connection for a left knee disorder; the claim is reopened.  To this extent, the appeal is granted.


REMAND

In light of the Board's decision reopening the claim for service connection for a left knee disorder, a remand is necessary to accord the RO an opportunity to adjudicate the issue on a de novo basis.  A remand is also necessary for purposes of further development with respect to the underlying claim of service connection for a left knee disorder.  
 
There is evidence of a current left knee disorder, recently diagnosed as degenerative arthritis of the left knee.  An examination of the claimed left knee disorder is necessary to obtain a medical opinion as to nexus.  There is evidence of a current left knee disorder referable to the claimed disorder on appeal, and evidence that this may be associated with a left knee injury shown in service. That evidence includes competent statements of the Veteran regarding a continuity of symptoms he is capable of perceiving.  Based on the foregoing, and since the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, a medical examination with pertinent opinion is necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4).

The Veteran also claims service connection for a right knee disability he claims as caused by or secondary to the left knee disorder.  Thus a decision on service connection for a left knee disability would have a significant impact, and could be determinative, as to the decision on the right knee service connection claim.  

In short, a decision on the right knee claim is inextricably intertwined with that for the left knee claim, and a decision on the right knee claim must be deferred pending final disposition of the claim for service connection for a left knee disorder.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991)  (indicating issues are "inextricably intertwined" when they are so closely tied together that a final decision concerning one or more of the claims cannot be rendered until a decision on another. 

Therefore, the right knee disorder claim should be adjudicated in connection with the adjudication of the left knee disorder claim.  If on examination of the left knee, the examiner finds it to be as likely as not that any left knee disorder to include arthritis is linked to service, then an opinion should be obtained as to whether any right knee disorder is as likely as not caused or permanently aggravated by the left knee disorder, or otherwise related to service.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Take appropriate measures to obtain copies of any outstanding records of pertinent VA or private medical treatment.

2.  The Veteran should be scheduled for an appropriate VA examination of his left and right knees to determine the nature, extent, onset and etiology of any disorders found to be present.  All indicated studies should be performed, and all findings should be reported in detail in the examination report.  The claims files should be made available to and reviewed by the examiner.

For any left knee disorder found to be present, the examiner must opine as to whether it is at least as likely as not that the diagnosed condition: 
(1) is related to or had its onset during service; 
(2) in the case of arthritis, became manifest to a degree of 10 percent within one year from date of termination of service; or 
If the examiner determines that a chronic left knee disability is likely to be proximately due to or the result of service, then the examiner should opine as to the likelihood that any found right knee disorder is proximately due to or the result of the left knee disability.

In offering these opinions, the examiner should specifically acknowledge and comment on the Veteran's report of a continuity of symptoms since service pertaining to left knee symptomatology.  The rationale for all opinions expressed should be provided.

3.  Then the RO should readjudicate the appeal.  If any benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case and provide the Veteran an opportunity to respond.  Then the case should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


